Exhibit 10.1

Equity Commitment Letter

Berkshire Hathaway Inc.

3555 Farnam Street

Omaha, NE 68131

February 13, 2013

Hawk Acquisition Holding Corporation

c/o 3G Capital Partners Ltd.

600 Third Avenue 37th Floor

New York, New York 10016

 

  Re: Equity Commitment Letter

Ladies and Gentlemen:

This equity commitment letter (this “Commitment Letter”) sets forth the
commitment of Berkshire Hathaway Inc., a Delaware corporation (“Sponsor”),
subject to the terms and conditions contained herein, to purchase certain equity
interests of Hawk Acquisition Holding Corporation, a newly formed Delaware
corporation (“Parent”). It is contemplated that, pursuant to an Agreement and
Plan of Merger (as amended, restated, supplemented or otherwise modified from
time to time, the “Merger Agreement”) to be entered into as of the date hereof
by and among H.J. Heinz Company, a Pennsylvania corporation (the “Company”),
Parent and Hawk Acquisition Sub, Inc., a newly-formed Pennsylvania corporation
and a wholly owned subsidiary of Parent (“Merger Sub”), Merger Sub will merge
with and into the Company (the “Merger”), with the Company surviving the Merger
as a wholly owned subsidiary of Parent. Capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Merger Agreement. This
Commitment Letter is being delivered to Parent by Sponsor in connection with the
execution of the Merger Agreement by the Company, Parent and Merger Sub and
contemporaneously with the delivery by 3G Special Situations Fund III, L.P.
(“3GSSFIII”) of an equity commitment letter dated as of the date hereof (the
“3GSSFIII Commitment Letter”).

1. Commitment. Sponsor hereby commits, subject only to the terms and conditions
set forth in Section 2, that, simultaneously with the Closing, it shall
purchase, or shall cause the purchase of, one or more classes of equity
securities of Parent for an aggregate amount equal to $12.12 billion (the
“Commitment”) solely for the purpose of funding, and to the extent necessary to
fund, together with the funds provided pursuant to the 3GSSFIII Commitment
Letter (the “3GSSFIII Equity Commitment” and, together with the Commitment, the
“Equity Commitments”) and the Debt Commitment Letters, the aggregate amount of
Per Share Merger Consideration and Per Share First Series Preferred Merger
Consideration pursuant to and in accordance with the Merger Agreement, together
with related fees and expenses contemplated thereby; provided that under no
circumstance shall Sponsor be obligated to contribute to, purchase equity of or
otherwise provide funds to Parent in an aggregate amount in excess of the
Commitment (the “Cap”). Sponsor may effect its purchase of equity securities of
Parent as provided herein directly or indirectly through one or more affiliated
entities, but no such action shall relieve Sponsor of its obligations hereunder.
The amount of the Commitment to be funded under this Commitment Letter may be
reduced in an amount proposed by Parent and agreed by Sponsor and 3GSSFIII, but
only to the extent that it will nevertheless be possible for Parent to
consummate the transactions contemplated by the Merger Agreement in accordance
with all requirements therein (and without breaching the terms of the Debt
Commitment Letters or causing the failure of any of the conditions set forth
therein). Notwithstanding anything to the contrary contained herein, in no event
shall

 

1



--------------------------------------------------------------------------------

Sponsor be liable under any circumstances under this Commitment Letter or
otherwise to pay an aggregate amount (whether to Parent, Merger Sub or any other
Person), pursuant to this Commitment Letter in excess of the amount of the
Commitment.

2. Conditions. The obligation of Sponsor to purchase equity securities of Parent
in the amount of the Commitment shall be subject to the following conditions:
(i) the satisfaction, or waiver by Parent and Merger Sub, on or before the
Closing, of all of the conditions precedent to Parent’s and Merger Sub’s
obligations set forth in Sections 8.01 and 8.02 of the Merger Agreement (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or waiver of those conditions), (ii) all the
conditions precedent to the Debt Financing as set forth in the Debt Commitment
Letters having been satisfied or waived (other than (1) those conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of those conditions, and (2) the funding of the Equity Commitments)
and the concurrent receipt by Parent of the proceeds of the Debt Financing in an
amount that, together with the Equity Commitments, is sufficient to fund the
payment of the aggregate amount of Per Share Merger Consideration and Per Share
First Series Preferred Merger Consideration pursuant to and in accordance with
the Merger Agreement, together with related fees and expenses contemplated
thereby and (iii) the contemporaneous funding of the 3GSSFIII Equity Commitment;
provided, that for the avoidance of doubt, the satisfaction or failure of the
condition set forth in clause (iii) shall not limit or impair the ability of
Parent or the Company to enforce the obligations of Sponsor under, and in
accordance with, this Commitment Letter, if (x) Parent or the Company, as
applicable, is also seeking enforcement of the 3GSSFIII Equity Commitment (and
the contemporaneous funding thereof) or (y) 3GSSFIII has satisfied, or is
prepared to satisfy, its obligations to fund the 3GSSFIII Equity Commitment.
Sponsor’s purchase of equity securities of Parent in the amount of the
Commitment will occur, subject to the foregoing sentence, contemporaneously with
the Closing in accordance with the terms of the Merger Agreement.

3. Limited Guaranty. Concurrently with the execution and delivery of this
Commitment Letter, Sponsor is executing and delivering to the Company a limited
guaranty, dated as of the date hereof (the “Limited Guaranty”) and 3GSSFIII is
executing and delivering to the Company a limited guaranty, dated as of the date
hereof (the “Other Limited Guaranty”), in each case in favor of the Company in
respect of Parent’s payment obligations under the Merger Agreement, including
its obligations to pay the Parent Termination Fee and Parent’s other payment
obligations under the Merger Agreement, including any such payment obligations
arising out of or in connection with a breach thereof, in each case pursuant to
the terms and conditions of, and subject to the limitations of, the Merger
Agreement. The Company’s remedies against Sponsor under the Limited Guaranty and
the Company’s rights to specific performance or an injunction or temporary
restraining order to prevent or remedy a breach of this Commitment Letter under
and in accordance with the terms of this Commitment Letter are intended to be,
the sole and exclusive direct or indirect remedies available to the Company or
any of its Affiliates against (i) Sponsor and (ii) any former, current and
future direct or indirect equity holders, controlling persons, directors,
officers, employees, agents, Affiliates, members, managers, general or limited
partners, or other representatives of any party hereto, or any of their
successors or assignees or any former, current or future direct or indirect
equity holder, controlling person, director, officer, employee, agent,
Affiliate, member, manager, general or limited partner, or other representative
or successor or assignee of any of the foregoing (other than Parent and Merger
Sub) (those persons and entities described in clause (ii), each being referred
to as a “Non-Recourse Party”) in respect of any liabilities, obligations,
losses, damages or recovery or any kind (including consequential, indirect or
punitive damages, and whether at law, in equity or otherwise) arising under, or
in connection with, this Commitment Letter, the Merger Agreement or any of the
transactions contemplated hereby or thereby, including in the event Parent or
Merger Sub breaches its obligations under the Merger Agreement, or any duties or
obligations relating thereto or implied therein, whether or not Parent’s or
Merger Sub’s breach is caused by Sponsor’s breach of its obligations

 

2



--------------------------------------------------------------------------------

under this Commitment Letter. Notwithstanding anything that may be expressed or
implied in this Commitment Letter or any document or instrument delivered in
connection herewith, and for the avoidance of doubt, in no event shall Sponsor
have any obligation to make any purchase, payment or contribution hereunder at
any time after Sponsor has made full payment under the Limited Guaranty or the
Parent Termination Fee has otherwise been paid in full in accordance with
Section 9.05(c) of the Merger Agreement. For the avoidance of doubt, as used in
this Commitment Letter, “Non-Recourse Party” shall not include 3GSSFIII.

4. Enforceability. This Commitment Letter may only be enforced (a) by Parent at
the direction of Sponsor or (b) by the Company directly against Sponsor
(i) pursuant to the terms and limitations set forth in Section 10 of this
Commitment Letter or (ii) if the Company is entitled to cause Parent to draw
down the Commitment pursuant to Section 10.06 of the Merger Agreement. Other
than the Company, which is an express third party beneficiary of this Commitment
Letter solely for purposes of exercising its rights pursuant to the foregoing
clause (b), no third party, including Parent’s creditors (other than the Company
in accordance with the terms of Section 10 of this Commitment Letter) or
financing sources, shall have any right to enforce this Commitment Letter or to
cause Parent to enforce this Commitment Letter. Notwithstanding anything to the
contrary set forth herein, Parent and the Company, as an express third party
beneficiary hereunder, hereby agree that specific performance or an injunction
or temporary restraining order to prevent or remedy a breach of this Commitment
Letter shall be the sole and exclusive remedy with respect to any breach by
Sponsor of this Commitment Letter and that neither Parent nor the Company may
seek or accept any other form of relief that may be available for breach of this
Commitment Letter.

5. Representations and Warranties. The Sponsor hereby represents and warrants
that:

 

  (a) the Sponsor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all corporate power and
authority to execute, deliver and perform this Commitment Letter;

 

  (b) the execution, delivery and performance of this Commitment Letter have
been duly authorized by all necessary action and do not and will not
(i) contravene any provision of the Sponsor’s charter, partnership agreement,
operating agreement or similar organizational documents, (ii) violate any
applicable Law or judgment, order or decree of a Governmental Entity, or
(iii) result in any violation of, or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancelation or
acceleration of any obligation or contract to which the undersigned is a party,
in any case, for which the violation, default or right would be reasonably
likely to prevent or materially impede, interfere with, hinder or delay the
consummation by the Sponsor of the transactions contemplated by this Commitment
Letter on a timely basis;

 

  (c) all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Entity necessary for the due execution,
delivery and performance of this Commitment Letter by the Sponsor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any Governmental Entity is
required in connection with the execution, delivery or performance of this
Commitment Letter;

 

  (d) this Commitment Letter constitutes a legal, valid and binding obligation
of the Sponsor, enforceable against the Sponsor in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
and other similar laws of general applicability relating to or affecting
creditors’ rights or general equity principles (regardless of whether considered
at law or in equity); and

 

3



--------------------------------------------------------------------------------

  (e) the Sponsor has and will have the financial capacity to pay and perform
all of its obligations under this Commitment Letter for as long as this
Commitment Letter shall remain in effect.

The Sponsor acknowledges that the Company has specifically relied on the
accuracy of the representations and warranties contained in this Section 5 in
entering into the Merger Agreement.

6. Non-Disclosure. Other than as required by Law, the applicable rules of any
national securities exchange or in connection with any applicable securities
regulatory agency filings, each of the parties agrees that it will not, nor will
it permit its advisors or Affiliates to, disclose to any person or entity the
contents of this Commitment Letter, other than to the Company and its advisors
and the Parent’s financing sources and their respective advisors each of whom
are instructed to maintain the confidentiality of this Commitment Letter in
accordance herewith.

7. No Modification. This Commitment Letter is being entered into by Parent and
Sponsor to induce the Company to enter into the Merger Agreement. This
Commitment Letter may not be amended or otherwise modified, and the terms and
conditions of this Commitment Letter may not be waived, without the prior
written consent of Parent and Sponsor; provided, however, that any amendment,
waiver or modification that would reasonably be expected to adversely affect the
rights of the Company shall require the prior written consent of the Company.
This Commitment Letter supersedes all prior agreements, understandings and
statements, written or oral, between Sponsor or any of its Affiliates, on the
one hand, and Parent or any of its Affiliates, on the other, with respect to the
transactions contemplated hereby. No transfer of any rights or obligations
hereunder shall be permitted without the consent of Parent, Sponsor and the
Company. Any transfer in violation of the preceding sentence shall be null and
void.

8. GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL. THIS COMMITMENT LETTER SHALL
BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND
GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT
REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. Each of the parties hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware, or, if the Court of Chancery of the
State of Delaware declines to accept jurisdiction over a particular matter, any
federal court within the State of Delaware, of, if both the Court of Chancery of
the State of Delaware and the federal courts within the State of Delaware
decline to accept jurisdiction over a particular matter, any other state court
within the State of Delaware, and, in each case, any appellate court therefrom
(the “Chosen Courts”), for the purposes of any suit, action or other proceeding
arising out of this Commitment Letter (and agrees that no such action, suit or
proceeding relating to this Commitment Letter shall be brought by it or any of
its Subsidiaries except in such courts). Each of the parties further agrees
that, to the fullest extent permitted by applicable Law, service of any process,
summons, notice or document by U.S. registered mail to such person’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding in the State of Delaware with respect to any matters to which
it has submitted to jurisdiction as set forth above in the immediately preceding
sentence. Each of the parties hereto irrevocably and unconditionally waives (and
agrees not to plead or claim), any objection to the laying of venue of any
action, suit or proceeding arising out of this Commitment Letter in the Chosen
Courts, or that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS COMMITMENT LETTER IS LIKELY TO
INVOLVE COMPLICATED AND

 

4



--------------------------------------------------------------------------------

DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS COMMITMENT LETTER. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS COMMITMENT LETTER BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.

9. Counterparts. This Commitment Letter may be executed by facsimile or
electronic transmission and in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

10. Third Party Beneficiaries. Except to the extent expressly set forth herein,
this Commitment Letter shall only inure to the benefit of and be binding upon
Parent and Sponsor. Sponsor acknowledges that the Company has relied on this
Commitment Letter and that the Company is an express third party beneficiary
hereof and is entitled to specifically enforce the obligations of Sponsor
hereunder directly against Sponsor to cause Sponsor to fund the Commitment, only
if all of the conditions set forth in Section 2 have been satisfied and as
otherwise contemplated by the exercise of the Company’s rights under
Section 10.06 of the Merger Agreement. Except for the rights of the Company set
forth in the immediately preceding sentence, nothing in this Commitment Letter,
express or implied, is intended to confer upon any person other than Parent,
Sponsor and the Company any rights or remedies under, or by reason of, or any
rights to enforce or cause Parent to enforce, the Commitment or any provisions
of this Commitment Letter.

11. Termination. The obligation of Sponsor to fund the Commitment will terminate
automatically and immediately upon the earliest to occur of (a) the valid
termination of the Merger Agreement in accordance with its terms, (b) the
purchase of equity securities of Parent in performance of Sponsor’s obligations
hereunder in connection with the consummation of the Closing (at which time the
obligations hereunder shall be discharged in full), (c) the payment of the
Parent Termination Fee in accordance with the terms of the Merger Agreement,
(d) the Company or any of its controlled Affiliates or agents acting on behalf
of the Company asserting or filing, without limiting any of the Company’s rights
under the Merger Agreement, any claim under or action, suit or proceeding
against any Non-Recourse Party relating to this Commitment Letter, and (e) the
occurrence of any event which, by the terms of the Limited Guaranty, is an event
which terminates Sponsor’s obligations or liabilities under the Limited
Guaranty.

12. No Recourse. Notwithstanding anything that may be expressed or implied in
this Commitment Letter or any document or instrument delivered in connection
herewith, and notwithstanding the fact that Sponsor may be a partnership or
limited liability company, by its acceptance of the benefits of this Commitment
Letter, Parent acknowledges and agrees that no Person other than Sponsor has any
obligations hereunder and that no recourse shall be had hereunder, or for any
claim based on, in respect of, or by reason of, such obligations or their
creation, against, and no personal liability shall attach to, any Non-Recourse
Party, through Parent, Merger Sub or otherwise, whether by or through attempted
piercing of the corporate veil, by or through a claim by or on behalf of Parent
against any Non-Recourse Party, by

 

5



--------------------------------------------------------------------------------

the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute, regulation or applicable Law, or otherwise; provided,
however, that in the event that prior to the termination of this Commitment
Letter in accordance with its terms, Sponsor (i) consolidates with or merges
with any other person and is not the continuing or surviving entity of such
consolidation or merger or (ii) transfers or conveys all or a substantial
portion of its properties and other assets to any person such that the sum of
the remaining net assets (excluding uncalled capital of Sponsor) is less than
the Commitment and the transferee thereof does not assume, directly or
indirectly, Sponsor’s obligations hereunder, then, and in each such case, Parent
and the Company, solely to the extent provided in Section 10 hereof, may seek
recourse, whether by the enforcement of any judgment, order or decree of any
Governmental Entity or assessment or by any legal or equitable proceeding or by
virtue of any statute, regulation or other applicable Law, against such
continuing or surviving entity or such person, as the case may be, but only to
the extent of the liability of Sponsor under the Limited Guaranty, but nothing
shall limit the Company’s rights pursuant to Section 10 hereunder and
Section 10.06 of the Merger Agreement.

13. Severability. If any term or other provision of this Commitment Letter is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Commitment Letter shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party hereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Commitment Letter so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

14. [Intentionally Omitted].

15. Termination Fee Payment. Parent hereby agrees that if the Merger Agreement
is terminated and any Termination Fee is paid by the Company pursuant to the
Merger Agreement, then, in settlement and termination of the rights of Sponsor
and 3GSSFIII to purchase stock of Parent hereunder and under the 3GSSFIII
Commitment Letter and, after making adequate provision for the payment or
reimbursement of applicable expenses (to the extent not paid directly by the
Company pursuant to Section 9.05(d) of the Merger Agreement), Parent shall
promptly pay the remaining portion of the Termination Fee to Sponsor and
3GSSFIII or an affiliate or designee thereof, in the proportions as may be
agreed between Sponsor and 3GSSFIII.

{signature page follows}

 

6



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this Commitment Letter to the undersigned, at which time this Commitment
Letter shall become a binding agreement between the parties hereto.

 

Sincerely, BERKSHIRE HATHAWAY INC. By:   /s/ Marc D. Hamburg Name:   Marc D.
Hamburg Title:   Senior Vice President and Chief Financial   Officer

 

CONFIRMED AND AGREED TO AS OF THE ABOVE DATE
HAWK ACQUISITION HOLDING CORPORATION By:   /s/ Alexandre Behring Name:  
Alexandre Behring Title:   President

{Signature Page to Equity Commitment Letter}

 

7